CASS. SRG RRARTNSR Peeunent 423 Elled 99/98/29 Baye 19/2

Patrick J. Joyce Esq.
Attorney at Law
70 Lafayette Street - 2nd Floor
New York, New York 10013
(212) 285-2299
FAX (212) 513-1989

New Jersey Office:
658 Ridgewood Road
Maplewood, N] 07079

(973) 324-2711

MEMO. ENDORSED

August 5, 2020

Honorable Nelson S. Roman Application granted. The Court will issue an

United States District Court Judge Order substituting CJA counsel. Clerk of the

United States District Court Court requested to terminate the motion (doc.
Southern District of New York 114). —

300 Quarropas Street Dated: Sept. 6, 2020 SO ) ORDERED. _

White Plains, New York 10601 of + ot —
Neison S. Roman, U.S.D.J.

 

Re: USA v. Isaac Mallory
19-Cr. 857(NSR) -03

Dear Judge Ramos,

I have been assigned to represent Mr. Isaac Mallory pursuant to the CJA Act.
Mr. Mallory has requested that I write the court and request a substitution of
counsel.

] request that the court set a hearing at its earliest convenience, either,
telephonically, virtually, or in person so that the concerns of Mr. Mallory may be
addressed directly to the court.

   

submitted,

DG cui MENT
|| ELECTRONICALLY FILE’

noOc#H
' DATE Fi LED: — te | [Pero

 
